Citation Nr: 1117434	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In May 2010, the Board remanded the case for additional development and this matter now returns for further appellate review.  

The Veteran provided testimony at a personal hearing before a Decision Review Officer at the RO in September 2008 and before the undersigned Veterans Law Judge sitting at the RO in March 2010; transcripts of both hearings have been associated with the claims file.  

Following the issuance of the most recent supplemental statement of the case in February 2011, the Veteran submitted additional evidence relevant to his appeal without a waiver of agency of original jurisdiction consideration.  38 C.F.R. 
§ 20.1304 (2010).  However, as the Board is granting the Veteran's claims in full, there is no prejudice to him in the Board considering such newly received evidence in the first instance.



FINDINGS OF FACT

1.  Degenerative joint disease of the left ankle, degenerative joint disease of the right ankle, total left knee replacement, total right knee replacement, and degenerative joint disease of the left shoulder are etiologically related to the Veteran's military service, to include the injury he sustained as a result of slipping on spilled hydraulic fluid. 

2.  Degenerative joint disease of the right shoulder is secondary to service-connected degenerative joint disease of the left shoulder.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left ankle was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Degenerative joint disease of the right ankle was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Total left knee replacement was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Total right knee replacement was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Degenerative joint disease of the left shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Degenerative joint disease of the right shoulder is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006), (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for degenerative joint disease of the left ankle, degenerative joint disease of the right ankle, total left knee replacement, total right knee replacement, degenerative joint disease of the left shoulder, and degenerative joint disease of the right shoulder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b) (2010).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his hearings and in documents of record, the Veteran contends that, while serving as an Avionics Technician Flight Deck Troubleshooter aboard the USS Midway, he slipped on spilled hydraulic fluid, landed on his shoulders, and rolled onto his knees before ending up tangled in arresting cables.  He alleges that he injured his ankles, knees, and shoulders as a result of such fall and, therefore, service connection is warranted for such disorders.     

The Veteran's service treatment records reflect that, in May 1972, he slipped on hydraulic fluid and twisted his ankle.  A day later, he complained of weak ankles and was issued flight boots.  The remainder of his service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's bilateral ankles, knees, and shoulders.  His service personnel records reflect that he served on the flight deck aboard the USS Midway from April 1972 to November 1972 as an Avionics Technician Flight Deck Troubleshooter in support of combat operations. 

In a September 2008 statement, the Veteran's spouse indicated that she was married to the Veteran during his military service and recalled that he injured his shoulders, knees, and ankles when he slipped on spilled hydraulic fluid while working on the flight deck.  

Post-service medical records show complaints of bilateral knee pain of five years duration in March 1991.  X-rays were negative.  Effusion of the bilateral knees was diagnosed.  An April 2004 private treatment records reflects complaints of left shoulder and bilateral knee pain.   The Veteran's physician indicated that his left shoulder pain was due to musculoskeletal strain and his bilateral knee pain appeared to be due to osteoarthritis.  In July 2005, it was noted that the Veteran was seen for left rotator cuff chronic strain.  His treating physician observed that the Veteran had left shoulder subluxation in 1971 and has had recurrent shoulder pain since that time.  In June 2005, X-rays showed moderate degenerative changes at the acromioclavicular joint of the left shoulder.  A January 2006 record reveals an assessment of left shoulder strain.  A March 2007 VA treatment record shows a diagnosis of bilateral knee osteoarthritis.  It was observed that the Veteran's pain was constant and had been ongoing for many years.  The Veteran also reported that he suffered a fall and dislocated his left shoulder. 

In July 2008, an X-ray revealed moderate tricompartmental arthritis changes of the left knee.   Additionally, osteoarthritis of the bilateral knees and right foot pain probably due to a tendonitis were diagnosed.  August 2008 private medical records reveal treatment for left knee arthritis, right knee arthritis, and ankle pain.  

A September 2008 private treatment record reflects complaints of left shoulder pain, which the Veteran indicated may be related to some posttraumatic arthritis from a previous injury during service.  His physician noted that he had previously seen the Veteran for a discussion of left knee pain and bilateral ankle injuries that resulted from the same in-service injury.  It was observed that such injury occurred while on a carrier when the Veteran was serving in Vietnam and there was significant trauma where he rolled on the deck after a fall, which included shoulder separation as well as bilateral ankle and knee injuries.  Left shoulder impingement was diagnosed.  In December 2008, left shoulder strain was assessed.  VA treatment records dated through December 2010 reflect complaints and treatment referable to the Veteran's left shoulder, bilateral knees, and bilateral ankles.

At a March 2009 VA examination, X-rays of the bilateral ankles revealed minimal degenerative changes.  Additionally, X-rays of the bilateral knees showed mild to moderate severe tricompartmental osteoarthritis and X-rays of the bilateral shoulders reflected minor degenerative changes.  The examiner diagnosed bilateral ankle, knee, and shoulder degenerative joint disease.  

At a June 2010 VA examination, the Veteran was diagnosed with the following: chronic strain, limited range of motion, and degenerative joint disease of the acromioclavicular joint of the bilateral shoulders; degenerative joint disease of the bilateral knees and recent total left knee replacement; and limited range of motion, past sprain(s), and rule out degenerative joint disease of the bilateral ankles.   Additionally, private treatment records reflect that the Veteran underwent total left and right knee replacements in February 2010 and July 2010, respectively, due to advanced osteoarthritis.    

Therefore, based on the preceding evidence, the Board finds that the Veteran has current diagnoses of right ankle degenerative joint disease, left ankle degenerative joint disease, total right knee replacement, total left knee replacement, right shoulder degenerative joint disease, and left shoulder degenerative joint disease.  As such, the remaining inquiry is whether such disorders are related to the Veteran's military service.

As the Veteran has diagnoses of degenerative joint disease of the bilateral ankles, knees, and shoulders, the Board has initially considered whether presumptive service connection is warranted.  However, the record fails to show that the Veteran manifested arthritis of such joints to a degree of 10 percent within the one year following his service discharge in July 1977.   As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board has next considered whether service connection for bilateral ankle, knee, and shoulder disorders is warranted on a direct basis.  In this regard, the Board observes that the Veteran has current diagnoses of bilateral ankle, knee, and shoulder disorders.  Additionally, he was treated during his military service after slipping on hydraulic fluid.  The Board notes that the Veteran's service treatment records only reflect treatment and complaints referable to his ankles after such injury; however, he and his spouse have offered competent and credible statements that he also injured his bilateral knees and shoulders as a result of such accident.   

Relevant to the medical opinions addressing the etiology of the Veteran's diagnosed bilateral ankle, knee, and shoulder disorders, in March 2009, a VA examiner indicated that certain specified medical records, including only a portion of the Veteran's claims file and service treatment records, were reviewed in connection with the examination.   After examining the Veteran and reviewing his medical history, including his contentions that his disorders are the result of his in-service fall, the examiner stated that he could not resolve the issue of entitlement to service connection without resorting to mere speculation.  In this regard, the examiner indicated that the Veteran served in the military from 1969 to 1977 and started to see a physician for knee pain in 1991, approximately 14 years after he left military service.  He further noted that the service treatment records reflected only a single incident of an ankle sprain in May 1972.  The examiner stated that there was no pattern of chronic ankle pathology and the few records from the Veteran's military service did not show any mention of knee or shoulder injuries.  As such, the examiner concluded that he could not determine whether the Veteran's bilateral ankle, knee, and shoulder conditions were related to any injuries that may have occurred while he was in the service.  

The Board observes that the March 2009 VA examiner based his opinion primarily on the lack of in-service documentation of the Veteran's alleged injuries or subsequent treatment.  In this regard, he stated that there was no pattern of chronic ankle pathology and the few records from the Veteran's military service did not show any mention of knee or shoulder injuries.  The Board observes that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  As such, while the record is negative for in-service treatment for ankle complaints after May 1972 and is void of any reference to the Veteran's knees and shoulders, such does not render his statements that he injured his bilateral ankles, knees, and shoulders during service not credible.  In fact, as indicated previously, the Board finds that the Veteran and his spouse have offered competent and credible statements that he injured his bilateral ankles, knees, and shoulders as a result of slipping on spilled hydraulic fluid.   

Moreover, the March 2009 VA examiner stated that he could not determine whether the Veteran's bilateral ankle, knee, and shoulder conditions were related to any injuries that may have occurred while he was in the service.  Therefore, as the VA examiner did not offer an opinion, the Board accords no probative weight to his conclusions.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  The Court also recently determined that a VA examiner cannot use the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In contrast, in a February 2010 statement, the Veteran's treating VA physician noted that the Veteran's medical conditions are consistent with a bad fall or blow to the knees, ankles, and shoulder, which injured the joints.  She indicated that, typically after an injury, traumatic arthritis may develop due to extra forces placed on the joints.  Over time, this may cause the cartilage to wear away in the knees, ankles, and shoulders.  This physician stated that the Veteran's current conditions were more likely than not the result of the incident/accident that occurred in the military.

Additionally, in a March 2010 statement, another of the Veteran's VA treatment providers, a licensed practical nurse, who is also the Veteran's son-in-law, stated that the in-service accident referred to by the Veteran was well known to family and friends well prior to the Veteran's decision to file a claim for service connection.  He further stated that it was his personal and professional opinion that the Veteran's current medical conditions were more likely than not due to his active service injuries.  

Furthermore, at a June 2010 VA examination, the examiner, who is a board-certified orthopedic surgeon, reviewed the claims file, interviewed the Veteran, and conducted a physical examination and diagnostic testing.  The examiner specifically noted the Veteran's in-service injury and subsequent treatment for ankle complaints in May 1972, as well as the Veteran's self-report of his in-service injury.  Following a physical examination and diagnostic testing, the examiner opined that the Veteran's diagnosed left shoulder condition, bilateral knee conditions, and bilateral ankle conditions had their onset during the Veteran's active military service with the injuries described by the Veteran on the USS Midway.  The examiner specifically indicated that he had reviewed the February 2010 and March 2010 statements from the Veteran's VA treatment providers, the September 2008 statement from his spouse, and his in-service and post-service medical records.  The examiner stated that it was his impression as a board-certified orthopedic surgeon that the onset of the Veteran's left shoulder, right and left knee, and right and left ankle conditions started during his active military service with the fall on the flight deck of the USS Midway.  The examiner further opined that it was his impression that the Veteran's right shoulder condition was secondary to his left shoulder condition as the Veteran indicated that he has to do more of the activities of carrying and lifting with the right upper extremity rather than the left upper extremity because of his left shoulder condition, which caused increased stress and strain on the right shoulder. 

The Board accords limited probative weight to the Veteran's VA treatment providers' opinions.  In this regard, such individuals are familiar with the Veteran's self-reported history, to include his in-service injury, as well as his current medical condition; however, there is no indication that they reviewed the Veteran's service treatment records detailing his in-service injury, or the full claims file, which includes medical records dated from 1991 to the present.  However, the Board accords great probative weight to the June 2010 VA examiner's opinions since he is a board-certified orthopedic surgeon and reviewed the claims file, interviewed the Veteran, and conducted a physical examination and diagnostic testing prior to offering his opinion.  

Therefore, as the most probative evidence of record indicates that degenerative joint disease of the left ankle, degenerative joint disease of the right ankle, total left knee replacement, total right knee replacement, and degenerative joint disease of the left shoulder are etiologically related to the Veteran's military service, to include the injury he sustained as a result of slipping on spilled hydraulic fluid, the Board finds that service connection for such disorders is warranted.  













	(CONTINUED ON NEXT PAGE)



Moreover, as the most probative evidence of record reflects that degenerative joint disease of the right shoulder is secondary to service-connected degenerative joint disease of the left shoulder, the Board finds that service connection for such disorder on a secondary basis is warranted. 


ORDER

Service connection for degenerative joint disease of the left ankle is granted.

Service connection for degenerative joint disease of the right ankle is granted.

Service connection for total left knee replacement is granted.

Service connection for total right knee replacement is granted.

Service connection for degenerative joint disease of the left shoulder is granted.

Service connection for degenerative joint disease of the right shoulder is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


